Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by OUELLETTE (US 20180181299).
Regarding claim 1 OUELLETTE teach a system, comprising: 
at least one display installed in an aircraft ([0081] Flight deck 12 may comprise one or more display devices 14 providing respective display areas 16. In the particular configuration of flight deck 12 shown, left portion 12A and right portion 12B may each comprise two display devices 14 and an additional display device 14 may be provided in pedestal region 18 of flight deck 12); 
a hardware button installed in the aircraft ([0082] FIG. 2 shows CCD 20 of flight deck 12. CCD 20 may comprise trackball 24 and one or more confirmation keys 26. Trackball 24 may be used to control the movement of a cursor (shown in FIG. 4) over one or more of display areas 16. Instead of or in addition to trackball 24, CCD 20 could include a trackpad, a touch sensitive screen and/or a joystick for cursor movement); and 

output at least one view to the at least one display ([0081] Display devices 14 may also permit dialog between the users and various systems of aircraft 10 via suitable graphical user interfaces. For example, as explained below, one or more widgets may be displayed in display areas 16 of display devices 14 and dialog between users and various systems of aircraft 10 via display devices 14 may be achieved at least in part by interacting with the displayed widgets using a cursor movable over one or more of display areas 16.); receive a user input from the hardware button; and 
based at least on the user input ([0103] Method 1100 may be used to determine a next position of cursor 42 based on instruction signal 48 indicative of desired movement of cursor 42 in a desired direction by the user.), cause a cursor to move to a default position (fig. 11 item 1104) on one of the at least one view (fig. 11).


Regarding claim 15 the limitations are significantly similar to the limitations of claim 1 so rejected same way.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over OUELLETTE (US 20180181299) in view of Raghu (US 8633913).
Regarding claim 2 OUELLETTE is silent on wherein the at least one view is a primary flight display (PFD) view and a multi-function window (MFW) format view, wherein the default position is on one of the PFD view or the MFW format view.
However Raghu teach wherein the at least one view is a primary flight display (PFD) view and a multi-function window (MFW) format view (col. 6, Avatar locations 212, e.g., avatar location 212a, avatar location 212b, etc., and avatar region 240 are configured to display avatars. Referring to FIGS. 3A-B, a plurality of avatars are shown according to exemplary embodiments. Avatars are a scaled representation of the actual formats and screens (e.g., the certified format displayed on a PFD 122, MFD 124, or EFB), wherein the default position is on one of the PFD view or the MFW format view (fig. 3A).
Therefore it would have been obvious one of the ordinaryskilled in the art to combine OUELLETTE in light of Raghu so that it may include wherein the at least one view is a primary flight display (PFD) view and a multi-function window (MFW) format view, wherein the default position is on one of the PFD view or the MFW format view.

The motivation is to improve the ability to rapidly customize information displayed according to the task at hand, which restricts a user's ability to process the large quantities of real-time data provided by state of the art avionics systems.

claim 3 OUELLETTE in view of Raghu teach wherein the PFD view is a synthetic vision system (SVS) view (Raghu: col. 6, Avatar locations 212, e.g., avatar location 212a, avatar location 212b, etc., and avatar region 240 are configured to display avatars. Referring to FIGS. 3A-B, a plurality of avatars are shown according to exemplary embodiments. Avatars are a scaled representation of the actual formats and screens (e.g., the certified format displayed on a PFD 122, MFD 124, or EFB). For example, an avatar may display Synthetic Vision System (SVS) 302, also see fig. 3A SVS PFD), wherein the MFW format view is a map view (fig. 3A TOPO map), 
wherein the default position is on one of the SVS view or the map view ( Raghu: fig. 3A, col:5, Likewise, touchscreen 130 may also act as a cursor control device in benign environments. According to one embodiment, a bezel button or a larger switch can reassign the display format layout to an approved standard, thereby instantly reverting all formats to a default condition and layout).

Regarding claim 4 OUELLETTE in view of Raghu teach wherein the at least one processor is further configured to: receive a second user input from the hardware button; and based at least on the second user input, cause the cursor to move to a second default position (OUELLETTE: fig. 11, item, 1110) on one of the SVS view or the map view (Raghu: fig. 3A). 


Regarding claim 5 OUELLETTE in view of Raghu teach wherein the at least one processor being configured to 18125968US02 based at least on the second user input, cause the 

Regarding claim 6 OUELLETTE in view of Raghu teach wherein the SVS view includes at least one SVS view soft button, wherein the map view includes at least one map view soft button (fig. 3A, fig. 2A col. 6, Avatar locations 212, e.g., avatar location 212a, avatar location 212b, etc., and avatar region 240 are configured to display avatars. Referring to FIGS. 3A-B, a plurality of avatars are shown according to exemplary embodiments. Avatars are a scaled representation of the actual formats and screens (e.g., the certified format displayed on a PFD 122, MFD 124, or EFB). For example, an avatar may display Synthetic Vision System (SVS) 302, primary flight display 304, topographical map 306, chart 308, airport map 310, Integrated Control Display Unit (ICDU) 312, radio tuning 314, Engine Indicating and Crew Alert System (EICAS) 316, checklist 318, synoptics information 320, and weather radar 322. Avatars can display scaled versions of their representative formats in real-time, or live. Avatars 302-322 are shown with titles for clarity; however, in use, avatars 302-322 may or may not include titles. Avatars 302-322 are further shown with black lines which indicate text, which may or may not be legible based on the scaling of the avatar.).

claim 7 OUELLETTE in view of Raghu teach wherein the default position (OUELLETTE: fig. 11) is located at one of the at least one map view soft button, wherein the second default position is located at one of the at least one SVS view soft button (fig. 3A, fig. 2A col. 6, Avatar locations 212, e.g., avatar location 212a, avatar location 212b, etc., and avatar region 240 are configured to display avatars. Referring to FIGS. 3A-B, a plurality of avatars are shown according to exemplary embodiments. Avatars are a scaled representation of the actual formats and screens (e.g., the certified format displayed on a PFD 122, MFD 124, or EFB). For example, an avatar may display Synthetic Vision System (SVS) 302, primary flight display 304, topographical map 306, chart 308, airport map 310, Integrated Control Display Unit (ICDU) 312, radio tuning 314, Engine Indicating and Crew Alert System (EICAS) 316, checklist 318, synoptics information 320, and weather radar 322. Avatars can display scaled versions of their representative formats in real-time, or live. Avatars 302-322 are shown with titles for clarity; however, in use, avatars 302-322 may or may not include titles. Avatars 302-322 are further shown with black lines which indicate text, which may or may not be legible based on the scaling of the avatar.).

Regarding claim 8 OUELLETTE in view of Raghu teach wherein the one of the at least one map view soft button is a menu soft button, wherein the one of the at least one SVS view soft button is a format menu soft button (Raghu : Fig. 2A, fig. 3A).

Regarding claim 9 OUELLETTE in view of Raghu teach wherein the hardware button is part of a cursor control panel (Raghu: fig. 1,  col. 1, The current state of the art flight 

Regarding claim 10 OUELLETTE in view of Raghu teach wherein the hardware button is a display select key of the cursor control panel (Raghu: fig. 1,  col. 1, The current state of the art flight deck user interface is typically based on direct controls and cursor control devices. This type of user interface dissociates the information being manipulated on the screen from the physical control action used to activate a button or move the cursor, also Conventional user interface methods, for example, cursor control devices 132 (e.g., buttons, switches, knobs, dials, etc.) or other direct controls).

Regarding claim 11 OUELLETTE in view of Raghu teach wherein the hardware button is part of a cursor control panel (OUELLETTE : [0003] The use of movable cursors on display devices of aircraft flight decks is known. To provide redundancy, some aircraft provide a primary cursor control device such as a trackball and alternate means of controlling the cursor such as directional movement keys on a keyboard).

Regarding claim 12 OUELLETTE in view of Raghu teach wherein the at least one processor is further configured to: receive a second user input from the hardware button (OUELLETTE : [0003]); 

Regarding claim 13 OUELLETTE in view of Raghu teach wherein the at least one processor being configured to based at least on the second user input, cause the cursor to move to the second default position on one of the at least one view, comprises the at least one processor being further configured to: based at least on the second user input occurring within a predetermined amount of time of the user input, cause the cursor to move to the second default position on one of the at least one view (fig. 11).

Regarding claim 14 OUELLETTE in view of Raghu teach wherein the at least one view is a first view and a second view, wherein the default position is on the first view, wherein the second default position is on the second view (fig. 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He et al. US 20160107766.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625